Per Curiam.

The purported verdict was recorded as follows: “ The jury believes there was negligence on both sides but the greater negligence was contributed by Mr. Knettel, therefore awarding Mr. De Vito the sum of $750.” The foregoing does not constitute a general verdict within the meaning of section 458 of the Civil Practice Act and the court should have directed the jury to return for further deliberation and bring in a proper verdict. (Conrey v. Metropolitan St. Ry. Co., 73 App. Div. 518; Swift v. Fairyland Park, 2 Misc 2d 155; Savko v. Brooklyn & Queens Tr. Corp., 166 Misc. 84, affd. App. Term, 2d Dept., Jan. 15, 1938; Klepper v. Seymour House Corp., 246 N. Y. 85, 95; Warner v. New York Cent. R. R. Co., 52 N. Y. 437; Bourcier v. Peryor, 267 App. Div. 932.)
The judgment and order should be unanimously reversed, without costs, and motion for a new trial granted.
Concur — Di Giovanna, Benjamín and Daly, J j.
Judgment and order reversed, etc.